 Case: 7:21-cv-00060-JMH Doc #: 7 Filed: 08/19/21 Page: 1 of 1 - Page ID#: 46



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    SOUTHERN DIVISION at PIKEVILLE

DAUNTE BYRD,                           )
                                       )
     Petitioner,                       )           Civil Case No.
                                       )            7: 21-060-JMH
V.                                     )
                                       )
FEDERAL BUREAU OF PRISONS,             )
                                       )               JUDGMENT
     Respondent.                       )

                         ***     ***       ***   ***

     Consistent with the Memorandum Opinion and Order entered this

date, and pursuant to Rule 58 of the Federal Rules of Civil

Procedure, it is hereby ORDERED and ADJUDGED as follows:

     1.   Petitioner’s petition for a writ of habeas corpus filed

          pursuant to 28 U.S.C. § 2241 [R. 1] is DENIED WITHOUT

          PREJUDICE.

     2.   This action is DISMISSED and STRICKEN from the Court’s

          docket.

     3.   This is a FINAL and APPEALABLE Judgment and there is no

          just cause for delay.

     This the 19th day of August, 2021.




                                       1
